Williams, J. (dissenting).
I do not question that there is a distinction between the types of extradition governed by sections 829 and 834 of the Code of Criminal Procedure. It is the difference between constitution and comity, although even in the case of a fugitive from justice there is no practical method of coercing’ the Governor of this State to perform the duty imposed upon him by the former section and by the Constitution and laws of the United States (Commonwealth of Kentucky v. Dennison, Governor of Ohio, 24 How. [65 U. S.] 66). But from the premise that there is a substantive difference between the two types of extradition, it does not necessarily follow that the warrant in this case is jurisdictionally void. It is entirely clear from a reading of the Uniform Criminal Extradition Act that the same procedure was intended to control both types of extradition and the only provision governing the contents of the warrant is the requirement of section 835 that it “ substantially recite the facts necessary to the validity of its issuance.” Unless that statute is to be judicially amended, the warrant in this case should not be held void.
The Commissioners on Uniform State Laws cited People ex rel. Jourdan v. Donohue (84 N. Y. 438) as one of the cases on which section 835 is founded (9 U. L. A. 196). In that ease the return to a writ of habeas corpus embodied the warrant of extradition, but the Governor declined to furnish the papers on which the warrant was issued. The Court of Appeals, affirming an order dismissing the writ, stated two rules (pp. 441, 442): (1) ‘ ‘ where the preliminary papers upon which a warrant of extradition has been granted are produced, and are before us, it is bur right and our duty to examine them, and judge and determine, when our process is invoked, whether they are sufficient, under the law, to justify the warrant of extradition.” (2) ‘ ‘ Where, however, the papers upon which the warrant is found are not produced, but are withheld by the Executive, in the *241exercise of officii Í discretion and authority, we can look, only to the warrant it self, and its recitals, for the evidence that the essential conditio ns of its issue have been fulfilled.” The Law Revision Commission, in recommending enactment of the uniform act, stated that the sentence above quoted from section 835 ‘ ‘ is added to take care of warrants issued by the Governor which are not acc ompanied by the documents on which the warrant is based and to provide knowledge of the facts sufficient to withstand habeas corpus proceedings.” (1935 Report of N. Y. Law Rev. Comm., p. 121.) Therefore, the requirement of section 835 that the warrant “ substantially recite the facts necessary to the validity of its issuance ” was intended to apply primarily to cases in which only the warrant is returned. In the present case, both the warrant and the underlying papers are returned, and for ‘ ‘ knowledge of the facts sufficient to withstand habeas corpus proceedings ” we are not dependent upon the recitals of the warrant. I would hold that the warrant sufficiently satisfies section 835 because it recites receipt of the papers enumerated in section 830. As to the representations contained in those papers, we need not rely on the warrant alone, but may examine the papers themselves, and when that is done the erroneous recital in the warrant that relator had been represented to be a fugitive from justice will be seen to be a technical and harmless error.
Our courts have been liberal in sustaining extradition papers in spite of unsubstantial errors. For example, the requisition in People ex rel. Higley v. Millspaw (281 N. Y. 441) did not state that the accused was in the demanding State at the time of the crime. The Criminal Code (§ 830) expressly provides that “No demand for the extradition of a person charged with crime in another state shall be recognized by the governor unless in writing alleging that the accused was present in the demanding state at the time of the commission of the alleged crime ”. Yet, notwithstanding the express mandate of the statute, the Court of Appeals considered the demand only technically insufficient, since the underlying papers recited the defendant’s presence in the demanding State at the time of the offense. “ Thus the Governor of New York had before him all the requisite facts to justify him in issuing the warrant of rendition ” (p. 446).
Ex Parte Kaufman (73 S. D. 166, 170), quoted in the majority opinion, is distinguishable. The requisition in that case stated that the crime was committed in the demanding State, that defendant had fled from justice and taken refuge in the asylum State, and that the demand was made “ pursuant to the provisions of the Constitution and laws of the United States In *242fact, however, the defendant was not a fugitive and the complaint did not proceed on that theory, so that the requisition was inconsistent with the factual showing on which it was predicated. In the present case, all of the papers submitted by Minnesota, from the verified complaint to the requisition, charge that the relator committed an act in New York intentionally resulting in the commission of a crime in Minnesota, but the warrant issued by the Governor of this State recited that it had been represented to him that relator had committed a crime in Minnesota and had fled from justice. That is a technical error which should be disregarded. It is reasonable to require the demanding State to indicate clearly the theory upon which rendition is sought. But when that is done, it is quite another fifing to deny rendition because of a formal error contained in the warrant issued by the Governor of the asylum State.
I would affirm this order.
All concur, except Vaughan and Williams, JJ., who dissent and vote for affirmance, in an opinion by Williams, J., in which Vaughan, J., concurs. Present — McCurn, P. J., Vaughan, Kimball, Williams and Bastow, JJ.
Order reversed on the law, without costs, and writ sustained without prejudice to the right of the officials of the demanding State to renew the application to the Governor of this State.